IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,866


                       EX PARTE MARCIA GAYLE KELLY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. F134882005 IN THE 420TH DISTRICT COURT
                         FROM NACOGDOCHES COUNTY


        Per curiam.

                                              OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Twelfth Court of Appeals affirmed her conviction. Kelly

v. State, No. 12-06-00384-CR (Tex. App.–Tyler, January 23, 2008).

        Applicant contends that her appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that her conviction had been affirmed and that she had a right to file

a pro se petition for discretionary review.

        The trial court has entered findings of fact and conclusions of law that appellate counsel
                                                                                                      2

failed to timely notify Applicant that her conviction had been affirmed. The State and the trial court

recommend that relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-06-00384-

CR that affirmed her conviction in Cause No. F134882005 from the 420th District Court of

Nacogdoches County. Applicant shall file her petition for discretionary review with this Court

within 30 days of the date on which this Court’s mandate issues.



Delivered: August 22, 2012
Do not publish